289 F.2d 493
Frank Nelson GREGORYv.UNITED STATES of America.
No. 6692.
United States Court of Appeals Tenth Circuit.
March 24, 1961.

Appeal from the United States District Court for the District of Colorado.
No attorney for appellant.
Donald G. Brotzman, U. S. Atty., and Richard P. Matsch, Asst. U. S. Atty., Denver, Colo., for appellee.
Before PICKETT, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Docketed and dismissed on motion of appellee, for failure of appellant diligently to prosecute same.